Citation Nr: 0935139	
Decision Date: 09/18/09    Archive Date: 09/23/09

DOCKET NO.  08-08 734	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for flat feet.  


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

A. Cryan, Associate Counsel







INTRODUCTION

The Veteran served on active duty from August 1985 to 
September 2006.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2007 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

A review of the claims file reveals that a remand in 
necessary before a decision on the merits can be reached for 
the issue on appeal in this case.  

The Veteran's service treatment records (STRs) reveal that 
the Veteran was noted to have mild [bilateral] pes planus on 
Army reserve examinations dated in February 1982 and April 
1983.  The Veteran's entrance examination into active service 
was not contained in the STRs.  On the Veteran's July 2006 
separation examination he was noted to have severe pes planus 
left greater than right.  The records are otherwise negative 
for any complaints, findings, or treatment for pes planus.  

Under applicable law, every veteran who served in the active 
military, naval, or air service after December 31, 1946 is 
taken to have been in sound condition when examined, 
accepted, and enrolled for service, except as to defects, 
infirmities, or disorders noted at the time of the 
examination, acceptance, and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. §§ 1111, 1137 (West 
2002).  Only those conditions recorded in examination reports 
can be considered as "noted," 38 C.F.R. § 3.304(b) (2008), 
and a history of preservice existence of conditions recorded 
at the time of examination does not constitute a notation of 
such conditions.  Id. § 3.304(b)(1).

To rebut the presumption of sound condition for conditions 
not noted at entrance into service, VA must show by clear and 
unmistakable evidence both that the disease or injury existed 
prior to service and that the disease or injury was not 
aggravated by service.  VAOPGCPREC 3-03 (July 16, 2003), 70 
Fed. Reg. 23027 (May 4, 2005).  Concerning clear and 
unmistakable evidence that the disease or injury was not 
aggravated by service-the second step necessary to rebut the 
presumption of soundness-a lack of aggravation may be shown 
by establishing that there was no increase in disability 
during service or that any increase in disability was due to 
the natural progress of the preexisting condition.  Wagner v. 
Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); 38 U.S.C.A. § 
1153 (West 2002).  If the presumption of sound condition is 
not rebutted, "the Veteran's claim is one for service 
connection."  Wagner, 370 F.3d at 1096.  That is to say, no 
deduction will be made for the degree of disability existing 
at the time of the Veteran's entry into service.  Id.; 38 
C.F.R. § 3.322 (2008).

In this case, there is clear and unmistakable evidence that 
the Veteran's pes planus clearly and unmistakably existed 
prior to service based on the Army Reserve examinations dated 
in 1982 and 1983, which clearly document the presence of pes 
planus.  Thus, this case turns on the question of whether the 
preexisting pes planus increased in severity during service 
beyond the natural progress of the condition.  

The record reflects that the Veteran was afforded a VA 
examination in October 2007 and the examiner diagnosed the 
Veteran with bilateral pes planus.  However, the examiner 
failed to offer an opinion as to whether any increase in 
severity of the Veteran's pes planus during service was due 
to the natural progress of the disorder.  Consequently, 
another examination should be conducted.  

Accordingly, the case is REMANDED for the following action:

1.  Arrange for the Veteran to 
undergo a VA examination to assess 
whether the Veteran's pes planus 
increased in severity due to 
military service.  The claims file 
should be reviewed by the examiner 
as part of the examination.  Any 
evaluations, studies, or tests 
deemed necessary by the examiner 
should be accomplished and any such 
results must be included in the 
examination report.  The examiner is 
requested to, among other things, 
obtain a detailed history of the 
Veteran's symptoms from the Veteran, 
and review the record.  The examiner 
should provide an opinion as to 
whether the Veteran's bilateral pes 
planus increased in severity during 
service, and, if so, whether such 
increase was beyond the natural 
progress of the disorder.  

The AMC should ensure that the 
examination report complies with 
this remand and the questions 
presented in the AMC's examination 
request.  If the report is 
insufficient, it should be returned 
to the examiner for necessary 
corrective action, as appropriate. 

The Veteran should be advised that 
failure to appear for an examination 
as requested, and without good 
cause, could adversely affect his 
claim, to include denial.  See 38 
C.F.R. § 3.655 (2008).  

2.  After undertaking any other 
development deemed appropriate, the 
AMC should re-adjudicate the issue 
on appeal.  If the benefit sought is 
not granted, the Veteran and his 
representative should be furnished a 
supplemental statement of the case 
and afforded an opportunity to 
respond before the record is 
returned to the Board for further 
review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


